Citation Nr: 0323603	
Decision Date: 09/11/03    Archive Date: 09/23/03

DOCKET NO.  01-04 399A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the veteran has forfeited entitlement to benefits 
within the meaning of 38 U.S.C.A. § 6103 (West 1991 & Supp. 
2002).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel

INTRODUCTION

The served in the United States Army from August 1945 to June 
1946.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a administrative decisions by the Manila, 
Republic of the Philippines, Regional Office (RO) of the 
Department of Veterans Affairs (VA) and an April 1987 
decision of the Director of the VA Compensation and Pension 
service which declared a forfeiture of VA benefits against 
the veteran under 38 U.S.C.A. § 3503(a) (now codified as 
38 U.S.C.A. § 6103(a) (West 1991 & Supp. 2002)) on the basis 
that the veteran had committed fraud in connection with a 
December 1985 claim for pension benefits.  In March 2001 the 
Board issued a decision upholding the determination that the 
veteran had forfeited his right to VA benefits.  

By a January 2003 order, the United States Court of Appeals 
for Veterans Claims (Court) vacated the Board's January 2003 
decision and remanded the case to the Board for action 
consistent with an unopposed Appellee's Motion for Remand and 
to Stay Proceedings filed by the Secretary of Veterans 
Affairs.  The motion asserted that the decision had not 
addressed the applicability of the Veterans Claims Assistance 
Act of 2000 (VCAA) or discussed whether the Director of the 
Compensation and Pension Service had applied the correct 
evidentiary standard when conducting an administrative review 
of the forfeiture decision in December 2000.  

REMAND



 
There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096, now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002), 
which, among other changes, expanded the notification and 
duty to assist obligations owed to claimants.  Regulations to 
implement the VCAA were issued [66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 3.159)] and the 
requirements of VCAA were further clarified by the Court in 
Quartuccio v. Principi, 16 Vet. App 83 (2002).  

The record shows that the RO has not referenced or discussed 
the VCAA in developing and readjudicating the veteran's 
appeal.  In particular, the RO has not provided notice to the 
veteran of the requirements of the VCAA, either by a notice 
letter of its own or by adopting a copy of the recommended 
VCAA notice letters provided by the Veterans Benefits 
Administration, as to the division of responsibility between 
VA and the claimant in obtaining evidence relevant to the 
claim.  Nor has the RO addressed the extent to which the VCAA 
was or was not satisfied.  See Quartuccio, Id.; Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)).  Under the 
regulations, as interpreted by Quartuccio, VA must notify the 
claimant and the claimant's representative of any information 
or evidence, not previously provided to the Secretary, that 
is necessary to substantiate the claim.  VA must also advise 
a claimant which evidence the claimant must supply and which 
evidence the VA will obtain on his or her behalf.  

The veteran was notified by letter in April 1987 that his 
eligibility for VA benefits had been declared forfeited 
because he had submitted fraudulent evidence in support of a 
1985 claim for VA pension, specifically, a birth certificate 
identifying the veteran and his wife as the parents of a 
child who was later found to have been born to another woman 
and whose father was unknown.  The veteran filed a document 
identified as a notice of disagreement in April 1988 but was 
told that it was untimely for the purpose of initiating an 
appeal.  

The veteran attempted on several occasions in subsequent 
years to reopen his case by submitting various items of 
evidence, including a corrected birth certificate, a 1993 
adoption decree, and a July 1998 lay affidavit.  In May 2000 
the RO held that new and material evidence had been received 
and referred the case to the Compensation and Pension Service 
for further review.  By a December 2000 administration 
review, the Director of the Compensation and Pension Service 
held that the decision to declare forfeiture against the 
veteran had not been clear and unmistakably erroneous.  The 
decision further found that a March 1988 letter from the 
veteran should have been accepted as a timely notice of 
disagreement with the 1987 forfeiture determination and 
directed that an appeal from that decision be processed 
accordingly.   

As pointed out by the Secretary's motion, although the 
December 2000 decision of the Director of the Compensation 
and Pension Service recognized that the veteran had filed a 
timely notice of disagreement from the April 1987 forfeiture 
decision and that the appeal remained unresolved, the 
decision appeared to treat the April 1987 decision as a final 
determination by applying the clear and unmistakably 
erroneous evidentiary standard.  The Court has held however 
that forfeiture, being an adversarial process, requires the 
application of a "beyond a reasonable doubt standard."  See 
Trilles v. West, 13 Vet. App. 314, 320-22, 326-27 (2000).  
Such a standard of proof is higher than other standards 
applied in VA claims adjudication.  Trilles, at 327.    

Accordingly, the case is remanded to the RO for the following 
actions:  

1.  The RO should make an initial 
determination as to whether the VCAA is 
applicable to the present appeal and, if 
so, should ensure that all notification 
and development actions required to 
satisfy the VCAA are undertaken with 
respect to the issue on appeal  

2.  The RO should consider again 
referring the case to the Director of the 
VA Compensation and Pension Service with 
its recommendation for a determination of 
the appellate issue.  

3.  If the determination is adverse to 
the veteran, a supplemental statement of 
the case should be prepared and the 
appellant and her representative should 
be allowed a reasonable period of time 
for reply.  

Thereafter, the remanded issue should be returned to the 
Board for further review, if in order.  No action is required 
of the veteran until he receives further notice.  The purpose 
of this remand is to satisfy the requirements of the law and 
comply with the order of the Court.  The Board does not 
intimate any factual or legal conclusions as to the outcome 
ultimately warranted in this appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


